MEMORANDUM **
Emilio Valdivia-Perez appeals from the 98-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute and to distribute a controlled substance, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846; and for being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). We have jurisdiction under 28 U.S.C. § 1291, and we dismiss.
Valdivia-Perez contends that the district court erred by denying him a role adjustment under U.S.S.G. § 3B1.2. He also contends that his sentence is substantively unreasonable. Valdivia-Perez knowingly and voluntarily waived his right to appeal these issues in a valid and enforceable appeal waiver. See United States v. Harris, 628 F.3d 1203, 1205 (9th Cir.2011).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.